DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 9,772,956), hereinafter referred to as Christian in view of Powers et al. (US 8,862,803), hereinafter referred to as Powers. 

Referring to claim 1, Christian teaches, as claimed, a method for analyzing messages by a device connected between a host computer and a peripheral device using a standard bus, the method comprising: emulating the peripheral device to the host computer using a first processor executing a first firmware stored in a first memory (col. 3, lines 48-55; col. 4, lines 16-for receiving messages from, and transmitting messages to, the host computer over a first cable using the standard bus; and emulating the host computer to the peripheral device using a second processor executing a second firmware stored in a second memory (col. 8, lines 1-8 and see fig. 7), for receiving messages from, and transmitting messages to, the peripheral device over a second cable using the standard bus.
However, Christian does not explicitly teach the steps of: analyzing messages using a third processor executing a third firmware stored in a third memory; transporting messages between the host computer and the third processor exclusively over a first local bus; and transporting messages between the peripheral device and the third processor exclusively over a second local bus. 
On the other hand, Powers discloses a method and system for mediating communication between a host and peripheral device, the system comprising a mediation apparatus/module configured to analyze messages using a processor (col. 6, lines 58-67); transmitting messages between the host and the processor over a first local bus (i.e.- transporting messages between host and the processor via host interface, col. 7, lines 44-46; col. 9, line 34; and see fig. 2); and transporting messages between the peripheral device and the third processor exclusively over a 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Christian and incorporate the steps of: analyzing messages using a third processor executing a third firmware stored in a third memory; transporting messages between the host computer and the third processor exclusively over a first local bus; and transporting messages between the peripheral device and the third processor exclusively over a second local bus, as taught by Powers. The motivation for doing so would have been to determine whether the peripheral device is authorized to communicate with the host computing device based on contents of the message. 
 
As to claim 2, the modified Christian teaches the method according to claim 1 for use with a criterion, the method further comprising: receiving a first message by the second processor from the peripheral device; sending the first message over the second local bus to the third processor (see Powers, col. 5, lines 58-62); checking the first message by the third processor for satisfying the criterion; responsive to the message satisfying the criterion, sending the first message over 
 
As to claim 3, the modified Christian teaches the method according to claim 2, wherein the peripheral device is an input device for sensing an action by a user (col. 1, lines 1-3). 
 
As to claim 4, the modified Christian teaches the method according to claim 3, wherein the peripheral device consists of, or comprises, a keyboard, a pointing device, a trackball, a touch-pad, a touch-screen, a scanner, a digital camera, or a joystick (col. 1, lines 1-3). 
 
As to claim 5, the modified Christian in view of Powers teaches the method according to claim 3, wherein the first message is associated with the user action (see Powers, col. 7, lines 6-10). 
 
As to claim 6, the modified Christian in view of Powers teaches the method according to claim 1 for use with a criterion, the method further comprising: receiving a first message by the first processor from the host computer; sending the first message over the first local bus to the third processor (see 
 
As to claim 7, the modified Christian in view of Powers teaches the method according to claim 6, wherein the peripheral device is an output device for notifying information to a user (see Powers, col. 3, lines 55-57). 
 
As to claim 8, the modified Christian in view of Powers teaches the method according to claim 7, wherein the user notification consists of, comprises, or is based on, text, graphics, tactile, audio, or video (see Powers, col. 3, lines 55-57).
 
As to claim 9, the modified Christian in view of Powers teaches the method according to claim 7, wherein the output device consists of, or comprises, a printer, a display, or a speaker (see Powers, col. 3, lines 55-57).  
 
As to claim 10, the modified Christian in view of Powers teaches the method according to claim 7, wherein the first message is 
 
As to claim 11, the modified Christian teaches the method according to claim 1, wherein the peripheral device is a non-volatile memory, and at least part of the messages are associated with reading from, or writing to, the memory (col. 2, lines 4-5 and see Powers, col. 7, lines 11-14). 
 
As to claim 12, the modified Christian in view of Powers teaches the method according to claim 11, wherein the non-volatile memory consists of, or comprises, Hard Disk Drive (HDD), Solid State Drive (SSD), RAM, SRAM, DRAM, TTRAM, Z-RAM, ROM, PROM, EPROM, EEPROM, Flash-based memory, CD-RW, DVD-RW, DVD+RW, DVD-RAM BD-RE, CD-ROM, BD-ROM, or DVD-ROM (see Powers, col. 3, line 58). 
 
As to claim 13, the modified Christian in view of Powers teaches the method according to claim 1 further comprising detecting a malware or a malware activity (see Powers, col. 8, lines 24-28).  
 
As to claim 14, the modified Christian in view of Powers teaches the method according to claim 13, wherein the malware consists of, includes, or is based on, a computer virus, spyware, DoS 
 
As to claim 15, the modified Christian in view of Powers teaches the method according to claim 1, wherein the standard bus is an industry standard bus, and, wherein the first and second cables, the communication with the host computer, and the communication with the peripheral device, are according to, or based on, the industry standard bus (see Powers, col. 5, lines 27-30). 
 
As to claim 16, the modified Christian in view of Powers teaches the method according to claim 15, wherein the industry standard bus defines a point-to-point serial communication (see Powers, col. 5, lines 27-30). 
 
As to claim 17, the modified Christian in view of Powers teaches the method according to claim 16, wherein the industry standard bus is according to, or based on, a Universal Standard Bus (USB) (see Powers, col. 5, lines 27-30). 
 
As to claim 18, the modified Christian in view of Powers teaches the method according to claim 17, wherein the industry standard 
 
As to claim 19, the modified Christian in view of Powers teaches the method according to claim 15, wherein the industry standard bus is according to, or based on, Peripheral Component Interconnect (PCI) Express, Small Computer System Interface (SCSI), Serial Attached SCSI (SAS), Serial ATA (SATA), InfiniBand, PCI, PCI-X, AGP, Thunderbolt, IEEE 1394, FireWire, or Fibre-Channel (see Powers, col. 14, lines 45-53).   
 
As to claim 20, the modified Christian teaches the method according to claim 1, wherein the first firmware comprises a first operating system, the second firmware comprises a second operating system, and the third firmware comprises a third operating system (col. 4, lines 15-20). 
 
As to claim 21, the modified Christian innately teaches the method according to claim 20 further comprising: executing, by the first processor, the first operating system; executing, by the second processor, the second operating system; and executing, by the third processor, the third operating system (col. 4, lines 15-20).
 
claim 22, the modified Christian innately teaches the method according to claim 20, wherein the first, second, or third operating system consists of, comprises, is according to, or is based on, Linux (col. 10, lines 10-12). 
 
As to claim 23, the modified Christian in view of Powers teaches the method according to claim 20, wherein the first, second, or third operating system consists of, comprises, is according to, or is based on, Microsoft Windows or WDM (see Powers, col. 12, lines 53-55). 
 
As to claim 24, the modified Christian in view of Powers innately teaches the method according to claim 23, wherein the first, second, or third operating system consists of, comprises, is according to, or based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, and Google Chrome OS (see Powers, col. 12, lines 53-55). 
 
As to claim 25, the modified Christian in view of Powers teaches the method according to claim 20, wherein the first, second, or third operating system consists of, comprises, is according to, or is based on, a mobile operating system (see Powers, col. 12, lines 53-55). 
 
claim 26, the modified Christian in view of Powers teaches the method according to claim 25, wherein the mobile operating system consists of, comprises, is according to, or is based on, Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft windows.RTM.  Phone version 7, Microsoft Windows.RTM.  Phone version 8, Microsoft Windows.RTM.  Phone version 9, or Blackberry.RTM.  operating system (see Powers, col. 12, lines 53-55).
 
As to claim 27, the modified Christian teaches the method according to claim 20, wherein first, second, or third operating system comprises, is according to, uses, or is based on, a class driver, an Human Input device (HID) driver, a minidriver, a class driver, a USB host driver, a USB peripheral driver, a PnP driver, a msdos.sys driver, a io.sys driver, a config.sys driver, or a function driver (col. 3, lines 58-59 and col. 4, line 44). 

As to claim 28, the modified Christian in view of Powers teaches the method according to claim 1, wherein the first or the second 

As to claim 29, the modified Christian in view of Powers teaches the method according to claim 28, wherein the first or the second local bus is a master/slave bus for connecting ICs (see Powers, col. 5, lines 28-29). 

 As to claim 30, the modified Christian in view of Powers teaches the method according to claim 28, wherein the first or the second local bus is based on, is according to, or comprises, Serial Peripheral Interface (SPI) bus or Inter-Integrated Circuit (PC) bus (see Powers, col. 5, line 30).
 
As to claim 38, the modified Christian in view of Powers teaches the method according to claim 1, wherein the first or second local bus is using isolation barriers so that the respective first or second processor is galvanically isolated over the respective bus from the third processor (see Powers, col. 5, lines 6-10 and col. 7, lines 28-30). 
 
As to claim 39, the modified Christian in view of Powers teaches the method according to claim 38, wherein the isolation barrier 
 
As to claim 40, the modified Christian in view of Powers teaches the method according to claim 39, wherein the first or second local bus comprise or use optocouplers or isolation transformers for galvanically isolating the respective processors (see Powers col. 5, lines 6-10).

Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Christian and Powers, as applied to claim 1 above, and further in view of Grundy et al. (US 7,111,108), hereinafter referred to as Grundy. 

As to claims 31-33, the modified Christian teaches the claimed invention except the limitation of claims 31-33.
	On the other hand, Grundy discloses memory elements removably coupled to a memory controller interface via bi-directional signal path, either in half-duplex or full-duplex mode, or in a uni-directional signal path, to enable data transmission to and from the memory controller (col. 5, line 65 - col. 6, line 6). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary 

As to claim 34, the modified Christian in view of Grundy teaches the method according to claim 33, wherein the first local bus exclusively allows data transfer from the first processor to the third processor (see Grundy, col. 6, lines 2-9). 

As to claim 35, the modified Christian in view of Grundy teaches the method according to claim 33, wherein the first local bus exclusively allows data transfer from the third processor to the first processor (see Grundy, col. 6, lines 2-9).

As to claim 36, the modified Christian in view of Grundy teaches the method according to claim 33, wherein the second local bus exclusively allows data transfer from the first processor to the second processor (see Grundy, col. 6, lines 2-9).

As to claim 37, the modified Christian in view of Grundy teaches the method according to claim 33, wherein the second local bus 
 
Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184